DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/19/2020 and 02/21/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 02/21/2019 these drawing are acceptable by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gao teaches Gao et al. (US 2015/0160101 A1) in view of Machek et al. (US 2020/0034956 A1).
 	Regarding claims 1 and 17. Gao teaches a system for data driven diagnostics of a machine, the system comprising a machine learning model instantiated in a computer, the machine learning model being configured to:
 	receive operational data of the machine (Paragraphs [0030] fig.1 Illustrate and teach sensor data collection unit 130 which received/collected operation data); and
 	process the operational data to determine machine diagnostics information (Paragraph [0031] teach data processing unit 140 process and analyze the collected data).
	Gao is silent on
 	wherein the machine learning model is trained using simulated operational data from a defect simulation from a simulation environment of the machine.
	In an analogous art, Machek teaches 
 	wherein the machine learning model is trained using simulated operational data from a defect simulation from a simulation environment of the machine (Paragraphs [0010], [0027-0029] teach Artificial neural network is a type of machine learning set to training, identify the defects data based on simulated specimen images).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Gao with Machek’s system such that machine learning model is trained using simulated operational data from a defect simulation from a simulation environment of the machine in order to provide an accurate and efficiency determine the defect data information.


 	Regarding claims 2 and 20. Gao and Machek teach the system of claim 1, Gao teaches wherein the machine diagnostics information comprises a prediction that at least one of a gear defect, a rolling element defect, or a shaft defect exists in the machine (Paragraphs [0029], [0035],[0062]).

 	Regarding claim 3. Gao and Machek teach the system of claim 1, Gao teaches wherein the machine diagnostics information comprises a prediction that a defect of at least one of the following categories exists in the machine: wear, scuffing, plastic deformation, surface fatigue, or cracking (Paragraph [0028]).

 	Regarding claim 4. Gao and Machek teach the system of claim 1, Gao teaches wherein the operational data is received from a single sensor associated with the machine (Paragraph [0030]).

 	Regarding claim 5. Gao and Machek teach the system of claim 4, Gao teaches wherein the single sensor is an accelerometer or a microphone (Paragraph [0030]).

 	Regarding claim 6. Gao and Machek teach the system of claim 1, Machek teaches wherein the machine learning model is a neural network (Paragraph [0010]).

 	Regarding claim 7. Gao and Machek teach the system of claim 6, Machek teaches where the neural network is trained using backpropagation (Paragraph [0065]).

 	Regarding claim 8. Gao and Machek teach the system of claim 1, wherein the simulated operational data comprises a plurality of defect-sensor data pairs obtained from the simulation environment (Paragraphs [0030-0031]).

 	Regarding claim 9. Gao and Machek teach the system of claim 8, Gao teaches wherein each of the defect-sensor data pairs 1s obtained by simulating a defect to produce simulated sensor data corresponding to the defect (Paragraphs [0030-0032]).

 	Regarding claim 10. Gao and Machek teach the system of claim 1, Gao teaches wherein the simulation environment comprises a structural dynamic finite element model of the machine (Paragraphs [0032],   [0035]).

 	Regarding claim 14. Gao and Machek teach the system of claim 1, Gao teaches the system further comprising a user interface that is configured to display the machine diagnostics information to a user (Paragraph [0086], [0098]).

 	Regarding claim 15. Gao and Machek teach the system of claim 1, Gao teaches wherein the machine is a gearbox (Paragraph [0033]).

 	Regarding claim 16. Gao and Machek teach the system of claim 15, Gao teaches wherein the gearbox is a gear reducer (Paragraphs [0029], [0058]).


 	Regarding claim 18. Gao and Machek teach the method of claim 17, Gao teaches the method further comprising:
 	simulating, by the simulation environment, a plurality of defects to produce a plurality of simulated sensor data to obtain a plurality defect-sensor data pairs; and
sending the defect-sensor data pairs to the machine learning model as the simulated operational data (Paragraphs [0086-0088]).

Claim(s) 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gao teaches Gao et al. (US 2015/0160101 A1) in view of Machek et al. (US 2020/0034956 A1) and further view of DehghanNiri et al. (US 2018/0036964 A1)
 	Regarding claim 11. Gao and Machek teach the system of claim 1, but is silent on wherein the simulation environment is configured to be updated based on information received about the machine being monitored to calibrate the simulation environment to the machine.
	In an analogous art, DehghanNiri teaches
 	wherein the simulation environment is configured to be updated based on information received about the machine being monitored to calibrate the simulation environment to the machine (Paragraphs [0028], [0038] teach monitoring the process of 3D in scanner and calibration the scanner).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Gao and Machek with DehghanNiri’s system such that the machine being monitored to calibrate the simulation environment in order to quickly detect and correct the defect machine operation.
 	Claim(s) 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gao teaches Gao et al. (US 2015/0160101 A1) in view of Machek et al. (US 2020/0034956 A1) and further view of Parpara et al. (US 2019/0102880 A1).
 	Regarding claim 12. Gao and Machek teach the system of claim 1, but is silent on wherein the machine learning model is trained using at least one of historical data from machines similar to the machine, prototype test data, or historical data of the machine.
	In an analogous art, Parpara teaches
 	wherein the machine learning model is trained using at least one of historical data from machines similar to the machine, prototype test data, or historical data of the machine (Paragraphs [0168], [0174] teach historical data).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Gao and Machek with Parpara’s system such that historical data from machines similar to the machine in order to provide an efficiency for machine operation.

 	 Regarding claim 13. Gao and Machek teach the system of claim 1, further, Parpara teaches the system further comprising a data logger that is configured to store historical data of the machine (Paragraphs [0168], [0174]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/Primary Examiner, Art Unit 2641